Citation Nr: 1137550	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as secondary to a service-connected disability, and/or due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to October 1968 and January 1990 to July 1990, and had service within the Texas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

In January 2010, the Veteran appeared and testified at a videoconference hearing before the Board.  The transcript is of record.  

In April 2010, the Board remanded the Veteran's claim for another VA examination.  The requested action was taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes, however, that further development is necessary and, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's claim of service connection for BPH.

The Veteran's service treatment records (STRs) reflect findings of BPH and prostate nodules, but it is unclear whether these records are from active duty or his Texas National Guard duty.  During the Veteran's October 1990 physical, his prostate was noted to be normal.  It was also noted to be normal during his September 1991 and August 1992 physicals.  During a periodic physical in August 1994, he was noted to have a small, prostatic nodule.  This was again noted in a September 1995 physical.  

The record, however, is confusing as to the Veteran's dates of active military service.  There are VA documents, including the VETSNET Compensation and Pension Award document, located within the claims file that note the Veteran's active duty dates as including March 1966 to October 1968, January 1990 to July 1990, and October 1990 to February 1997.  There are only two DD Forms 214 showing the first two periods noted, but no DD Form 214 exists for the October 1990 to February 1997 period.  Documents received from the Army National Guard note periods of active duty from October 1990 to February 1997, but the record is unclear as to the exact dates of the active duty service.  

Generally, to warrant service connection based on National Guard service, the Veteran must show (1) that he became disabled from a disease or injury during a period of active duty for training (typically basic training or the two week annual training period); or (2) that he became disabled from an injury during a period of inactive duty training (typically a weekend drill).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712  (1990). 

The Board finds that a remand is necessary to clarify the Veteran's dates of active duty before final adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC) or any other appropriate agency and request verification of the dates of active duty, as well as active duty for training, for the Veteran's period of service in the Army National Guard.  Attempts should be made to specifically identify and the dates of any active duty service from October 1990 to February 1997.  

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional evidentiary and procedural development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


